UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7339


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTHONY JENKINS, a/k/a Domonique Jenkins, a/k/a Todd
Jenkins, a/k/a Tone,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.  Rebecca Beach Smith, Chief
District Judge. (2:93-cr-00081-2)


Submitted:   November 19, 2012            Decided:   November 29, 2012


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Anthony Jenkins, Appellant Pro Se. William David Muhr,
Melissa Elaine O’Boyle, Assistant United States Attorneys,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Anthony Jenkins appeals the district court’s

order   denying    his    motion    for    reduction    of    sentence      under    18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find    no   reversible    error.         Accordingly,       we   affirm    for     the

reasons stated by the district court.              United States v. Jenkins,

No. 2:93-cr-00081-2 (E.D. Va. July 23, 2012).                     We dispense with

oral    argument   because       the     facts   and   legal      contentions       are

adequately    presented     in     the    materials    before     this     court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2